Citation Nr: 0011008	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for burning eyes, to 
include service connection for an undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a sinus disorder, 
to include service connection for an undiagnosed illness 
under the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for a respiratory 
disorder, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for nausea, to include 
service connection for an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a cervical spine 
disability, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.

6.  Entitlement to service connection for a skin disorder, to 
include service connection for an undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.

7.  Entitlement to service connection for chronic fatigue, to 
include service connection for an undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.

8.  Entitlement to service connection for chronic 
muscle/joint pain, to include service connection for an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.  He served in the Southwest Asian Theater of 
Operations during the Gulf War from February 13, 1991 to May 
10, 1991.  This appeal arises from a March 1996 rating 
decision of the Buffalo, New York, Regional Office (RO) which 
denied service connection for burning eyes, a sinus disorder, 
a respiratory disorder, nausea, a cervical spine disability, 
a skin disorder, chronic fatigue, and chronic muscle/joint 
pain.  Symptomatology of these disorders was also denied 
service connection for an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. 
§ 3.317 (1999).

The issues of service connection for chronic fatigue and 
multiple muscle/joint pain are discussed in the remand 
section of this decision.  As noted in the following 
analysis, the undersigned finds that the veteran's claim for 
service connection for a cervical spine disability due to an 
undiagnosed illness, under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317, is inextricably intertwined with 
his claim for service connection for multiple muscle/joint 
pain due to an undiagnosed illness.  Thus, this issue is also 
discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence of a current disorder characterized by burning eyes, 
to include a competent nexus between the signs and symptoms 
of this claimed disability and an undiagnosed illness, and, 
therefore, has not presented a plausible claim for service 
connection.

2.  The lay and medical evidence presents a plausible claim 
for direct service connection for a sinus disability.

3.  The lay and medical evidence has established an 
etiological link between the veteran's in-service chronic 
rhinitis and his current allergic rhinitis.

4.  The veteran has not submitted appropriate medical 
evidence of a current respiratory disorder, to include a 
competent nexus between the signs and symptoms of this 
claimed disability and an undiagnosed illness, and, 
therefore, has not presented a plausible claim for service 
connection.

5.  The veteran has not submitted appropriate medical 
evidence of a current disorder characterized by nausea, to 
include a competent nexus between the signs and symptoms of 
this claimed disability and an undiagnosed illness, and, 
therefore, has not presented a plausible claim for service 
connection.

6.  The veteran has not submitted appropriate medical 
evidence of a current cervical spine disorder, and, 
therefore, has not presented a plausible claim for direct 
service connection under the provisions of 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303

7.  The veteran has not submitted appropriate medical 
evidence of a skin disorder, to include a competent nexus 
between the signs and symptoms of this claimed disability and 
an undiagnosed illness, and, therefore, has not presented a 
plausible claim for service connection.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for burning eyes.  38 U.S.C.A. §§ 1117, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

2.  The claim for service connection for a sinus disability 
is well grounded and his current allergic rhinitis was 
incurred as a result of the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a respiratory disorder.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).

4.  The veteran has not submitted a well-grounded claim for 
service connection for nausea.  38 U.S.C.A. §§ 1117, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

5.  The veteran has not submitted a well-grounded claim for 
direct service connection for a cervical spine disability.  
38 U.S.C.A. § 5107 (West 1991).

6.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. §§ 1117, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In preparation for his entrance into active service, the 
veteran was given a comprehensive physical examination in May 
1987.  His nose, sinuses, lungs, abdomen, spine, skin, and 
musculoskeletal and neurologic systems were all found to be 
normal.  A chest X-ray was normal.

The service medical records reported that the veteran fell in 
January 1988 and complained of back pain from the middle of 
his back to his neck.  Radiological studies of his cervical 
and thoracic spine were within normal limits.  The assessment 
was muscle strain and sprain.  A follow-up examination of 
late January 1988 reported his continued complaints of pain 
in the posterior aspect of the neck.  The assessment was 
persistent cervical pain.  The examiner opined "osteopathic 
manipulation can become almost addictive with pain recurring 
more rapidly" and advised the veteran to stop "messing" 
with his neck.

An emergency treatment record of June 1988 reported that a 
piece of metal had dropped in his eye while drilling.  The 
diagnosis was foreign body in his left eye that was removed.  
A follow-up examination of late June 1988 noted that the 
veteran's eye injury was nearly healed.  

In May 1989, the veteran complained of chest pain, dizziness, 
and being easily fatigued for the previous two to three 
weeks.  The assessment was probable mitral valve prolapse.  
The veteran was again seen in late July 1989 after he had 
developed chest pain during a two mile run.  The assessment 
was possible bronchospasm attacks/allergy symptoms.  It was 
considered doubtful that the veteran had heart disease.  An 
outpatient record of September 1989 reported that the veteran 
continued to experience squeezing type chest pain and slight 
difficulty breathing.  These symptoms occurred both at rest 
and during activity.  The veteran's echocardiogram and 
electrocardiogram were both found to be normal.  The 
assessment was questionable gastroesophageal reflux with 
esophageal spasm versus bronchospasm.  In December 1999, the 
veteran complained of flu like symptoms to include nausea, 
vomiting, and diarrhea.  The assessment was apparent cold.  
An outpatient record of January 1990 noted the veteran 
complained of sneezing, nasal congestion, and shortness of 
breath during runs.  A chest X-ray found no significant 
abnormalities.  The assessment was possible exertional asthma 
and chronic rhinitis.

Prior to the veteran's separation from the military, he 
received in chest X-ray in July 1991.  This X-ray found no 
significant abnormalities.  Also in July 1991, the veteran 
signed a statement electing not to receive a comprehensive 
physical examination prior to his separation from service.  A 
military physician reportedly reviewed the veteran's service 
medical records and found no reason to require that the 
veteran undergo an examination.

Due to his service in the Gulf War, the veteran received a VA 
examination in April 1993.  His only complaints were 
continued back symptoms due to an injury from basis training 
and decreased tolerance for alcohol.  The examination report 
noted all normal or negative findings except for bilateral 
cerumen in the ears and radiological evidence of ankylosing 
at the T12-L1 level.

VA outpatient records noted treatment in February 1994 for 
complaints of fatigue, cold intolerance, and decreased 
appetite.  He specifically denied symptoms of cough, 
shortness of breath, rash, joint or muscle pain.  The 
impression was chronic fatigue and to rule out decreased 
thyroid.  A chest X-ray taken in February 1994 reported no 
evidence of pulmonary disease.  In March 1994, the veteran 
was given a provisional diagnosis of early diabetes mellitus.  
Blood testing conducted in December 1994 was negative for a 
rheumatoid factor.  An outpatient record of February 1995 
reported the veteran's complaints of multiple joint pain and 
noted an assessment for questionable Gulf War syndrome.  He 
was referred for a Gulf War Registry examination.

Another VA examination was provided to the veteran in June 
1995.  He complained of chronic fatigue, weak muscles and 
joints, a three year history of multiple joint pain, nasal 
congestion since his service in the Gulf War, a dry and 
burning sensation in his eyes (however, he acknowledged that 
his vision was good), and constant neck pain.  He denied 
having chest pain, but asserted he experienced an upset 
stomach in the mornings.  The only abnormal finding on 
examination was that the veteran's ears were packed with wax.  
The impressions were ear wax and "questionable" allergic 
rhinitis.  However, in the remarks section of the examination 
report, the examiner noted "probable" allergic rhinitis.

A series of lay statements were received in December 1996.  
The veteran's father wrote that since the veteran's return 
from the Gulf War he complained of stomach problems, fatigue, 
less patience, forgetfulness, and multiple aches and pains.  
It was contended that some "element, chemical or other" had 
caused the veteran's current symptoms.  The veteran's mother 
reported that since his return from the Gulf War he had a 
"short fuse", severe headaches, flu-like symptoms, rashes 
on his arms, and lumps on his legs.  The veteran's spouse 
noted that she had met the veteran in 1992.  Since that time, 
the veteran had experienced a recurring rash on his shoulders 
and back, severe headaches, stomach aches/nausea, multiple 
joint pain, awful sinus trouble, chronic weakness, and eyes 
that were very sensitive to sunlight.  

In his substantive appeal of October 1998, the veteran 
asserted that he currently suffered with burning eyes as a 
result of a foreign body in his eye and exposure to smoke in 
the Gulf War.  He claimed that his sinuses had continuously 
bothered him since his service in the Gulf War and resulted 
in severe headaches.  The veteran alleged that he currently 
had a back disability as a result of his fall in the 
military, however, he acknowledged neither his VA or private 
physician had found anything wrong with his back.  He 
asserted that he currently had a rash on his back, chronic 
fatigue, and worsening muscle and joint pain since 1991.





II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim 
may also be well grounded under 38 C.F.R. § 3.303(b) if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, muscle pain, joint pain, neurological signs or 
symptoms, signs or symptoms involving the skin, signs or 
symptoms involving the respiratory system (upper or lower), 
or gastrointestinal signs or symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia theater of operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2001, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia theater of 
operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1999). 

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 generally requires the submission of some evidence of: 
1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war; 2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; 3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and 4) a nexus between the 
chronic disability and the undiagnosed illness.  In terms of 
satisfying the "nexus" requirement of the fourth element, 
medical evidence would ordinarily be required.  However, lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation, and provided that the lay evidence is 
capable of substantiation by medical evidence.  VAOPGCPREC 4-
99 (May 3, 1999).


III.  Analysis

Duty to Inform.

A review of the evidence indicates that the veteran and his 
representative have been informed of the requirements for 
submitting a well-grounded claim for service connection, to 
include a claim for an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.  This 
was accomplished in the RO's statement of the case (SOC) 
issued in September 1998.  As the veteran and his 
representative have been provided with the opportunity to 
present evidence and arguments on the issues on appeal, and 
availed themselves of those opportunities, appellate review 
is appropriate at this time.  See Robinette v. Brown, 8 Vet. 
App. 65 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Burning Eyes, Lower Respiratory 
Disorder, Nausea, and a Skin Disorder.

A review of the service medical records indicates that there 
is no evidence that the veteran ever complained about or was 
treated for a skin disorder.  These records do indicate 
treatment for a foreign object in the left eye, respiratory 
complaints, and nausea.  However, the veteran's left eye 
injury appeared to have healed without complication based on 
the assessment in June 1988 and his symptoms for nausea in 
December 1989 were attributed to the flu.  While the veteran 
has submitted objective indications through his and his 
families lay statements that he currently has burning eyes, 
respiratory problems, and stomach problems; these assertions 
have not been confirmed in any of the post-service outpatient 
or examination reports.  In fact, the VA examiner of June 
1995 specifically noted that examination of the veteran's 
skin had found it to be "clear" and no abnormality was 
noted with the veteran's eyes, lower respiratory system, or 
gastrointestinal system.  Thus, there is no objective medical 
evidence of a current diagnosed disorder and there is no 
competent opinion of record that would establish a nexus 
between the veteran's claimed signs and symptoms and an 
undiagnosed illness.  While the veteran and his family have 
claimed that these disorders do exist and are the result of 
an undiagnosed illness, as lay persons, they do not have the 
medical expertise to provide a diagnosis or determine 
etiology of chronic symptoms.  See Zang v. Brown, 8 Vet. App. 
246 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Based on the above analysis, the undersigned finds that the 
claims for service connection for an eye, lower respiratory, 
gastrointestinal, or skin disorder have failed to meet the 
Caluza, Savage, or VAOPGCPREC 4-99 tests for well-grounded 
claims under 38 U.S.C.A. § 5107(a).  That is, there is no 
current diagnosis of, or a competent nexus opinion between 
the indications of signs or symptoms and an undiagnosed 
illness.  Since these claims are not well-grounded, there is 
no duty to further assist the veteran.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).


Service Connection for a Sinus Disorder.

Initially, the undersigned finds that this claim for service 
connection is well-grounded.  That is he has presented 
medical evidence of rhinitis during his military service, lay 
evidence of continuing symptomatology, and medical evidence 
of a current diagnosis for allergic rhinitis.  See Savage, 
supra.  Thus, this is a plausible claim for service 
connection.

As noted above, the veteran was seen repeatedly for 
complaints of respiratory and sinus problems during his 
military service.  After lengthy evaluation and testing, his 
sinus complaints were, in part, attributed to chronic 
rhinitis in January 1990.  There is no medical evidence since 
that time that would indicate that this problem was acute and 
had resolved.  In fact, the veteran and his family have 
presented lay evidence of continuous sinus symptomatology 
since his military service.  This lay evidence is deemed 
competent for relating the current disorder to the disorder 
noted in service.  On VA examination in June 1995, a 
diagnosis was given for allergic rhinitis.  While this 
diagnosis was initially labeled "questionable", the 
examiner later changed the finding to "probable."  
Resolving any doubt on the definitive nature of this 
diagnosis in the veteran's favor as required by 38 U.S.C.A. 
§ 5107(b) (West 1991), the undersigned finds that the veteran 
has a current diagnosis of allergic rhinitis.  It is 
therefore determined that the evidence shows the veteran was 
diagnosed with chronic rhinitis during his military service, 
has continually suffered with these symptoms to the present 
time, and has a current diagnosis for allergic rhinitis.  
Thus, the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(b), (d) require that this disorder be granted service 
connection. 


Direct Service Connection for a Cervical Spine Disability.

It was indicated that the veteran injured his back during a 
fall in the military.  At the time, radiological studies 
found no abnormalities with his cervical spine and he was 
diagnosed to have a muscle strain and sprain.  He made no 
further complaints of neck or cervical spine problems during 
his military service.  The veteran has complained of multiple 
joint and muscle pain since his release from the military.  
However, his post-service medical records have not diagnosed 
a cervical spine disability nor is there any post-service 
radiological evidence of any cervical spine abnormality.  
While the veteran has claimed that he has a current 
disability with his cervical spine, he is not competent to 
provide such a diagnosis.  See Zang, supra.  Without a 
competent diagnosis of a current cervical spine disability, 
this claim is not well-grounded under either the Caluza or 
Savage tests.  Therefore, direct service connection cannot be 
considered under the provisions of 38 C.F.R. § 1110 and 
38 C.F.R. § 3.303.

According to the Court's decision in Hoyer v. Derwinski, 1 
Vet. App. 208 (1991), when there is a very real potential 
that the conclusions in one claim may have a meaningful 
impact upon the question raised in a separate claim, then 
those issues are inextricably intertwined.  In the current 
case, the undersigned finds that such a situation arises 
between the issue of service connection for a cervical spine 
disability due to an undiagnosed illness and the claim for 
service connection for multiple muscle/joint pain due to an 
undiagnosed illness.  Thus, these claims are inextricably 
intertwined and are further discussed in the remand section 
of this decision.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for burning 
eyes, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317, this appeal is denied.

Service connection for allergic rhinitis is granted.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
respiratory disorder, to include service connection for an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a nausea, 
to include service connection for an undiagnosed illness 
under the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. 
§ 3.317, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of direct service connection for a 
cervical spine disability, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a skin 
disorder, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317, this appeal is denied.


REMAND

As noted in the factual background, the veteran has received 
diagnoses in recent years for chronic fatigue and 
questionable Gulf War syndrome.  The former diagnosis 
regarded his complaints of fatigue and flu-like symptoms and 
the latter was in response to his complaints of multiple 
muscle/joint pain.  He has also presented lay evidence that 
these symptoms and signs have existed since his release from 
the military.  Therefore, it is determined that these claims 
are well-grounded under the provisions of 38 U.S.C.A. § 1117, 
38 C.F.R. § 3.317, and VAOPGCPREC 4-99.  As noted above, the 
veteran's claim for service connection for a cervical spine 
disability due to an undiagnosed illness is inextricably 
intertwined with his claim for multiple muscle/joint pain 
and, thus, is also well-grounded.  While there appears to be 
findings for undiagnosed illnesses in the outpatient records, 
a subsequent comprehensive VA examination in June 1995 failed 
to provide an opinion whether such signs and symptoms exist 
and are due to an undiagnosed illness.  Thus, due to the 
contradictory and ambiguous nature of the evidence regarding 
the veteran's chronic fatigue and multiple muscle/joint pain, 
the undersigned finds that a thorough VA examination is 
warranted.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
This examination should either establish a definitive 
diagnosis for a current disorder or determine if the veteran 
has chronic signs and symptoms that cannot be diagnosed.

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for the veteran's 
chronic fatigue and multiple muscle/joint 
pain from December 1996 to the present 
time.  After securing the necessary 
release(s), the RO should obtain legible 
copies of all records not already 
contained in the claims folder; to 
include those from any identified VA 
clinic or medical center.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After the above has been completed, 
the RO should schedule the veteran for 
the appropriate VA examination.  The 
purpose of this examination is to 
determine the existence and likely 
etiology of any current chronic fatigue 
and/or multiple muscle/joint pain, to 
include the cervical spine, suffered by 
the veteran.  It is imperative that the 
veteran's entire claims folder, to 
include a complete copy of this REMAND, 
be provided to, and be reviewed by, the 
examiner in connection with the 
examination.  Any testing deemed 
necessary by the examiner should be 
conducted.  Following examination of the 
veteran and review of the claims file, 
the examiner should note for the record 
the diagnosis of any disorder(s) found on 
examination that has resulted in the 
veteran's complaints of chronic fatigue 
and/or multiple muscle/joint pain to 
include the cervical spine.  If a 
diagnosis(es) cannot be determined, the 
examiner should express an opinion on 
whether there are objective signs or 
symptoms of an undiagnosed illness 
associated with the above noted 
complaints.  The examiner should also 
provide an opinion that addresses whether 
it is at least as likely as not that the 
veteran's current chronic fatigue and/or 
multiple muscle/joint pain, to include 
the cervical spine, had its onset in 
service or is etiologically related to 
his experiences during the Gulf War.  All 
findings, opinions, and bases therefor 
should be set forth in detail in a 
typewritten report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include an opinion addressing all 
questions posed above, appropriate 
corrective action is to be implemented.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issue of service 
connection for chronic fatigue and 
multiple muscle/joint pain.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If service 
connection is not warranted for multiple 
muscle/joint pain, then the RO should 
determine whether service connection is 
warranted for a cervical spine disability 
due to an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

5.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for additional appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals


 


- 17 -


